Citation Nr: 1022213	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  10-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2009 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to a TDIU rating.  In April 
2010, the Veteran was afforded a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether 
the Veteran is unable to secure and follow substantially 
gainful employment as a result of his service-connected 
disability.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, in written statements and testimony before the 
Board, asserts that he is unable to obtain or maintain 
substantially gainful employment as a result of his service-
connected hearing loss and that a TDIU is therefore 
warranted. 

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Substantially gainful 
employment is work that is more than marginal, which permits 
the individual to earn a living wage.  Moore v. Derwinski, 1 
Vet. App. 356 (1991).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability or disabilities, provided that, if there is only 
one such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16 
(2009).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the Veteran.  38 C.F.R. 
§§ 3.341(a); 4.19 (2009).  Factors to be considered are the 
Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Veteran's sole service-connected disability is bilateral 
hearing loss, which is rated as 60 percent disabling.  Thus, 
the percentage criteria of 38 C.F.R. § 4.16(a) are met.  The 
remaining question therefore is whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disability.  

The record reflects that the Veteran's education is limited 
to high school and that he spent many years after his 
military discharge working for a car dealership.  His spouse 
testified at his April 2010 Board hearing that he was forced 
to leave his job in 1994 because "his hearing was going so 
bad [his employer] wouldn't let him do it anymore."  Since 
that time, according to his representative, his hearing has 
deteriorated to the point that he can no longer drive due his 
inability to detect "ambulances, fire trucks, police cars, 
or other noises around."  The Veteran also is reportedly 
unable to listen to and comprehend television shows or 
movies, or to meaningfully engage in conversations on the 
telephone or in person, despite his efforts to read lips.

The Veteran was afforded an April 2009 VA audiological 
examination in which he was diagnosed with severe 
sensorineural hearing loss in his left ear and profound 
sensorineural hearing loss in his right ear.  In an October 
2009 addendum opinion, the VA examiner stated that the 
Veteran "would have significant difficulty in a work 
environment in which communication was essential."  
Additionally, that VA examiner noted that the Veteran's 
prospects might be improved through the use of hearing aids 
and "taking advantage of visual cues," but emphasized that 
he would still have difficulty obtaining and maintaining 
employment due to the severe nature of his hearing loss.

Subsequent VA medical records show that the Veteran has 
undergone additional treatment for his bilateral hearing loss 
and has been fitted with new hearing aids.  Despite such 
treatment, he continues to demonstrate severe hearing loss, 
as manifested by his difficulty understanding questions at 
the April 2010 Travel Board hearing, despite his use of 
hearing aids and the raised voices of the Veterans Law Judge 
and other hearing participants.  

Additionally, the Board considers it significant that the 
Veteran's hearing loss is accompanied by complaints of severe 
dizziness and related equilibrium problems, which frequently 
cause him to lose his balance and to resort to using a 
wheelchair.  The Board recognizes that the Veteran did not 
report dizziness at his April 2009 VA examination and that no 
clinical findings of equilibrium problems were made at that 
time.  Nevertheless, the Veteran is competent to testify that 
he now experiences dizziness and related symptoms in 
association with his service-connected hearing loss, and his 
statements in that regard are considered credible.  Barr v. 
Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination that is medical in nature and is capable of lay 
observation).   Moreover, the Veteran's equilibrium problems 
were manifested at the April 2010 Travel Board hearing in 
which he arrived in a wheelchair and then required assistance 
walking due to his unsteady gait. 

Based on a careful review of the evidence of record, the 
Board finds that the Veteran's service-connected hearing loss 
precludes him from obtaining or performing work that would 
permit him to earn a living wage.  Moore v. Derwinski, 1 Vet. 
App. 356 (1991).  The Board recognizes that the VA examiner's 
October 2009 opinion only indicated the Veteran would have 
severe problems working in an environment in which 
communication was essential, and did not address whether he 
could perform other types of jobs.  Nevertheless, taking into 
account the Veteran's modest level of education, his long 
history of employment at a car dealership, which apparently 
ended due to his hearing problems, and the lack of evidence 
of any vocational training or experience in a field that does 
not require communication skills, the Board is unable to 
determine any substantially gainful occupation that the 
Veteran would be able to follow in light of his service-
connected hearing loss and related symptoms, which are 
productive of severe impairment.  Ferraro v. Derwinski, 1 
Vet. App. 326 (1991).  Accordingly, in light of the Veteran's 
apparent unemployability based upon his service-connected 
disability, the Board finds that a TDIU rating is warranted 
in this case.

As the preponderance of the evidence is at least in equipoise 
with respect to the Veteran's claim, entitlement to TDIU is 
granted.  All reasonable doubt has been resolved in favor of 
the Veteran in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating for compensation 
based upon individual unemployability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


